Citation Nr: 1223438	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2002 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared before the undersigned for a travel board hearing in January 2012.  A transcript of the proceeding is of record.  Additionally, at the time of the hearing, the Veteran submitted additional evidence with a waiver of review by the Agency of Original Jurisdiction. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's PTSD disability is currently rated as 30 percent disabling.  Both medical and lay evidence contained in the claims file suggests that the Veteran's disability has increased in severity since the last VA examination in May 2008.  Pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened), VAOPGCPREC 11-95 (1995).

The Veteran was last afforded a VA psychiatric examination in May 2008, at which time he reported no lost time from work and denied any suicidal or homicidal ideations.  Following the May 2008 VA examination, in July 2008, the Veteran was treated as an inpatient for suicidal and homicidal ideations.  Further, a November 2008 VA outpatient treatment record noted reports of daily homicidal ideations.  Further, at his hearing before the Board, he offered sworn testimony that he was fired approximately two weeks prior to his hearing.  Transcript [T.] page 6.  A July 2008 VA outpatient treatment record contains a notation by the VA physician that the Veteran has had a rocky employment history.  Thus, the record suggests an increase in the severity of the Veteran's symptoms since the last time he underwent a comprehensive VA examination.  Accordingly, the Board finds that a new comprehensive examination should be scheduled in order to determine the current nature and severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Additionally, the Board appreciates that the Veteran has reported that he has switched jobs six or seven times in the six years since service separation and was fired approximately two weeks prior to the hearing.  T. page 6.  The Board observes that entitlement to total disability for individual unemployability is part and parcel of the increased rating claim, if unemployability is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this regard, the VA examination should bear out an opinion regarding any impact PTSD has on the Veteran's employability.    

Lastly, in order to ensure that all relevant VA treatment records are associated with the file, any outstanding VA treatment records related to the Veteran's psychiatric treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's VA treatment records regarding his psychiatric disabilities, maintained by the VA North Central Federal Clinic in San Antonio, Texas, dated from July 2011 to the present.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2.  Upon receipt of the foregoing records, afford the Veteran a comprehensive VA examination by a psychiatrist to evaluate the severity of his service-connected PTSD.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.

The examiner is asked to report on the presence or absence of specific symptoms noted in the General Rating Formula for Mental Disorders, and report on the presence of any other symptoms associated with the PTSD.

Furthermore, the examiner should discuss how these and any other symptoms of his PTSD (even if not listed in the rating criteria) affect the Veteran's social and occupational functioning, including the Veteran's ability to obtain gainful employment.  The examiner should specifically note the July 2008 VA inpatient treatment records regarding the Veteran's admission for suicidal and homicidal ideations.  

The examiner should provide a complete rationale and explanation for any opinion provided.

3.  Subsequent to the VA examination, review the examination report to ensure compliance with the directives of this remand.  If any deficiency is found, corrective procedures must be implemented.

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


